DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 2, 9, 10, 12-14, 16, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano et al (US 2012/0295579, hereinafter Miyano; listed in IDS filed June 19, 2020) in view of Santhanam et al. (US 2010/0159959, hereinafter Santhanam; listed in IDS filed June 19, 2020) and further in view of Boixadera-Espax et al. (US 2018/0063785, hereinafter Boixadera-Espax).
Regarding claim 1, Miyano teaches a method at a power-limited computing station for communicating in an intelligent transport system (abstract), the method comprising: 
operating the computing station in one of a non-critical radio operating state and a safety-critical radio operating state (the mobile communication device is standby state of ordinary mode - par [0063], [0067], FIG. 4), {the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system};
receiving a trigger at the computing station (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
determining whether the trigger should cause the computing station to transition a radio operating state (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
when the trigger should cause the computing station to transition the radio operating state, changing the radio operating state to the other of the non-critical radio operating state and the safety-critical radio operating state (when determining that that it is inside the dangerous area the main control unit 22 executes an alarm mode – par [0067], FIG. 4); and 
{when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state}.
Miyano fails to teach the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system.
However, Santhanam teaches the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system (terminal is in shorter sleep cycle 213ms instead of  5.12 sec for reduced latency in emergency situation such as emergency group is given lower call setup latency – par [0041], [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Santhanam in Miyano to provide optimized the sleep/paging cycle which significantly impact both performance and standby time in the access terminal.
The combination fails to teach when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state.
However, Boixadera-Espax teaches when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state (wireless modem 110 may activate a new capability state – par [0059]. wireless modem 110 may send or otherwise transmit a confirmation to wireless network node 160 to indicate and confirm the state change – par [0060]).

Regarding claim 2, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but Miyano fails to teach wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state.
However, Santhanam teaches wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state (the amount of energy depleted when the AT wakes up every 213 ms can be significant - par [0037]. Latency is reduced because the wireless device will be paged within the shorter cycle (e.g., 213 ms), as opposed to the longer sleep mode paging cycle (e.g., 5.12 sec.) - [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Santhanam in Miyano to provide optimized the sleep/paging cycle which significantly impact both performance and standby time in the access terminal.
Regarding claim 9, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 and further teaches wherein the determining uses information from local sensors on the computing station in conjunction with the trigger (GPS is used to acquire location information - par [0065]).
Regarding claim 10, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 and further teaches wherein the trigger is a message from a cellular base station providing an indication that the computing station is entering or leaving a geofenced area (par [0066], par [0068], [0078], FIG. 6).
Regarding claim 12, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 and further teaches wherein the determining differs based on time of day (par [0115]).
Regarding claim 13, Miyano teaches a power-limited computing station (FIG. 1, communication device 10) for communicating in an intelligent transport system, the computing station comprising: a processor; and a communications subsystem (FIG. 2), wherein the computing station is configured to:
 operate in one of a non-critical radio operating state and a safety-critical radio operating state (the mobile communication device is standby state of ordinary mode - par [0063], [0067], FIG. 4), {the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system}; 
receive a trigger at the computing station (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
determine whether the trigger should cause the computing station to transition a radio operating state (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
when the trigger should cause the computing station to transition the radio operating state, change the radio operating state to the other of the non-critical radio operating state and the safety-critical radio operating state; 
{and when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state}. 
Miyano fails to teach the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system.
However, Santhanam teaches the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system (terminal is in shorter sleep cycle 213ms 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Santhanam in Miyano to provide optimized the sleep/paging cycle which significantly impact both performance and standby time in the access terminal.
The combination fails to teach when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state.
However, Boixadera-Espax teaches when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state (wireless modem 110 may activate a new capability state – par [0059]. wireless modem 110 may send or otherwise transmit a confirmation to wireless network node 160 to indicate and confirm the state change – par [0060]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Boixadera-Espax in Miyano to allow the modem to use its power resources more efficiently.
Regarding claim 14, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but Miyano fails to teach wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state.
However, Santhanam teaches wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state (the amount of energy depleted when the AT wakes up every 213 ms can be significant - par [0037]. Latency 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Santhanam in Miyano to provide optimized the sleep/paging cycle which significantly impact both performance and standby time in the access terminal.
Regarding claim 21, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 and further teaches
wherein the computing station is configured to determine using information from local sensors on the computing station in conjunction with the trigger (GPS is used to acquire location information - par [0065]).
Regarding claim 22, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 and further teaches wherein the trigger is a message from a cellular base station providing an indication that the computing station is entering or leaving a geofenced area (par [0066], par [0068], [0078], FIG. 6).
Regarding claim 24, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 and further teaches wherein the computing station is configured to determine based on time of day (par [0115]).
Regarding claim 25, Miyano teaches a non-transitory computer readable medium containing instruction code, which, when executed by a processor of computing station (par [0053]), allow for communication in an intelligent transport system (FIG. 1), the instruction code causing the computing station to: 
operate in one of a non-critical radio operating state and a safety-critical radio operating state (the mobile communication device is standby state of ordinary mode - par [0063], [0067], FIG. 4), {the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system}; 
receive a trigger at the computing station (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
determine whether the trigger should cause the computing station to transition a radio operating state (the main control unit 22 acquires dangerous area information and determines that it is inside the dangerous area or not – par [0066], FIG. 4); 
when the trigger should cause the computing station to transition the radio operating state, change the radio operating state to the other of the non-critical radio operating state and the safety-critical radio operating state (when determining that that it is inside the dangerous area the main control unit 22 executes an alarm mode – par [0067], FIG. 4); and 
{when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state}.
Miyano fails to teach the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system.
However, Santhanam teaches the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system (terminal is in shorter sleep cycle 213ms instead of  5.12 sec for reduced latency in emergency situation such as emergency group is given lower call setup latency – par [0041], [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Santhanam in Miyano to provide 
The combination fails to teach when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state.
However, Boixadera-Espax teaches when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state (wireless modem 110 may activate a new capability state – par [0059]. wireless modem 110 may send or otherwise transmit a confirmation to wireless network node 160 to indicate and confirm the state change – par [0060]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Boixadera-Espax in Miyano to allow the modem to use its power resources more efficiently.

Claims 3, 6, 7, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Santhanam and Boixadera-Espax and further in view of Makhija et al. (US 2017/0366947, hereinafter Makhija).
Regarding claim 3, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 and further teach wherein the trigger includes at least one of a wake-up radio signal (while in standby state, the main control unit 22 communicates with the GPS satellite 2 by the GPS receiver 34 for acquiring its position information –par [0065] when determining being located in  dangerous area, the main control unit 22 executes an alarm mode – par [0067] ) 
The combination does not teach a Bluetooth Low Energy signal received at the computing station.
a Bluetooth Low Energy signal received at the computing station (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]. It should be noted that Bluetooth Low Energy would have been obvious to be used when available as BLE offers significantly lower power consumption while maintain similar range).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042])
Regarding claim 6, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but fails to teach wherein the changing to the safety-critical radio operating state causes a second radio to be activated on the computing station.
However, Makhija teaches wherein the changing to the safety-critical radio operating state causes a second radio to be activated on the computing station (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042]).
Regarding claim 7, Miyano in view of Santhanam and Boixadera-Espax fails to teach wherein the second radio is a safety radio for intelligent transportation systems.
wherein the second radio is a safety radio for intelligent transportation systems (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]. See also [0013]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042]).
Regarding claim 15, Miyano in view of Santhanam and Boixadera-Espax teaches claim 15 further teach wherein the trigger includes at least one of a wake-up radio signal (while in standby state, the main control unit 22 communicates with the GPS satellite 2 by the GPS receiver 34 for acquiring its position information –par [0065] when determining being located in  dangerous area, the main control unit 22 executes an alarm mode – par [0067] )  {and a Bluetooth Low Energy signal received at the computing station}.
The combination does not teach a Bluetooth Low Energy signal received at the computing station.
However, Makhija teaches wherein the trigger includes a Bluetooth Low Energy signal received at the computing station (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]. It should be noted that Bluetooth Low Energy would have been obvious to be used when available as BLE offers significantly lower power consumption while maintain similar range).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042]).
Regarding claim 18, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but fails to teach wherein the computing station is configured to change to the safety-critical radio operating state by causing a second radio to be activated on the computing station.
However, Makhija teaches wherein the computing station is configured to change to the safety-critical radio operating state by causing a second radio to be activated on the computing station (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042]).
Regarding claim 19, Miyano in view of Santhanam and Boixadera-Espax teach claim 18 but fails to teach wherein the second radio is a safety radio for intelligent transportation systems.
However, Makhija teaches wherein the second radio is a safety radio for intelligent transportation systems (UE receives MBMS including command via first RF terminal including Bluetooth - par [0050], [0051]. UE configures second RF to receive MBMS – par [0052], [0053]. See also [0013]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow parallel reception of critical public safety information, broadcasted by the network during emergencies and avoids data loss (par [0042]).

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Santhanam and Boixadera-Espax and further in view of Park (US 2016/0096473).
Regarding claim 4, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but fails to teach wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element t.
However, Park teaches wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element (par [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow rapid rescue (par [0009]).
Regarding claim 5, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but fails to teach wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message.
However, Park teaches wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message (par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow rapid rescue (par [0009]).
Regarding claim 16, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but fails to teach wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element.
However, Park teaches wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element (par [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow rapid rescue (par [0009]).
Regarding claim 17, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but fails to teach wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message.
wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message (par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Makhija in Miyano to allow rapid rescue (par [0009]).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Santhanam and Boixadera-Espax and  further in view of Overby (US 2014/0057587).
Regarding claim 8, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but fails to teach wherein the changing to the non-critical radio operating state causes a radio on the computing station to use discontinuous reception. 
However, Overby teaches wherein the changing to the non-critical radio operating state causes a radio on the computing station to use discontinuous reception (firs radio circuit detects emergency message – par [0008], but once the message is detected, the second radio circuit is required to receive and decode the emergency message - par [0009]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Overby in Miyano to prevent unnecessary power consumption thereby conserving battery life (par [0003], [0006]).
Regarding claim 23, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but fails to teach wherein the computing station is configured to change to the non-critical radio operating state by causing a radio on the computing station to use discontinuous reception. 
However, Overby teaches wherein the computing station is configured to change to the non-critical radio operating state by causing a radio on the computing station to use discontinuous reception (firs radio circuit detects emergency message – par [0008], but once the message is detected, the second radio circuit is required to receive and decode the emergency message - par [0009]).
.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano in view of Santhanam and Boixadera-Espax further in view Stenneth et al. (US 2015/0344038, hereinafter Stenneth).
Regarding claim 11, Miyano in view of Santhanam and Boixadera-Espax teaches claim 1 but fails to teach wherein the determining ignores the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger.
However, Stenneth teaches wherein the determining ignores the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger (par [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Stenneth in Miyano to reduce distraction when information is irrelevant to driver.
Regarding claim 23, Miyano in view of Santhanam and Boixadera-Espax teaches claim 13 but fails to teach wherein the computing station is configured to determine by ignoring the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger.
However, Stenneth teaches , wherein the computing station is configured to determine by ignoring the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger (par [0048]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of Patent No. Patent 10,893,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader.

Application 16/906,010
Patent 10,893,400
1. A method at a power-limited computing station for communicating in an intelligent transport system, the method comprising: 
	operating the computing station in one of a non-critical radio operating state and a safety-critical radio operating state, the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system; 	
	receiving a trigger at the computing station; 

	
	determining whether the trigger should cause the computing station to transition a radio operating state; 
	when the trigger should cause the computing station to transition the radio operating state, changing the radio operating state to the other of the 
	when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state. 

2. The method of claim 1, wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state. 

3. The method of claim 1, wherein the trigger includes at least one of a wake-up radio signal and a Bluetooth Low Energy signal received at the computing station. 

4. The method of claim 1, wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element. 

5. The method of claim 1, wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message. 



7. The method of claim 6, wherein the second radio is a safety radio for intelligent transportation systems. 

8. The method of claim 1, wherein the changing to the non-critical radio operating state causes a radio on the computing station to use discontinuous reception. 

9. The method of claim 1, wherein the determining uses information from local sensors on the computing station in conjunction with the trigger. 

10. The method of claim 1, wherein the trigger is a message from a cellular base station providing an indication that the computing station is entering or leaving a geofenced area. 

11. The method of claim 1, wherein the determining ignores the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger. 






12. The method of claim 1, wherein the determining differs based on time of day. 

13. A power-limited computing station for communicating in an intelligent transport system, the computing station comprising: a processor; and a communications subsystem, wherein the computing station is configured to: 
	operate in one of a non-critical radio operating state and a safety-critical radio operating state, the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system; 
	receive a trigger at the computing station; 


	determine whether the trigger should cause the computing station to transition a radio operating state; 

	when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state. 

14. The computing station of claim 13, wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state. 

15. The computing station of claim 13, wherein the trigger includes at least one of a wake-up radio signal and a Bluetooth Low Energy signal received at the computing station. 

16. The computing station of claim 13, wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element. 



18. The computing station of claim 13, wherein the computing station is configured to change to the safety-critical radio operating state by causing a second radio to be activated on the computing station. 

19. The computing station of claim 18, wherein the second radio is a safety radio for intelligent transportation systems. 

20. The computing station of claim 13, wherein the computing station is configured to change to the non-critical radio operating state by causing a radio on the computing station to use discontinuous reception. 

21. The computing station of claim 13, wherein the computing station is configured to determine using information from local sensors on the computing station in conjunction with the trigger. 

22. The computing station of claim 13, wherein the trigger is a message from a cellular base station 

23. The computing station of claim 13, wherein the computing station is configured to determine by ignoring the trigger when at least one of: the computing station is within a vehicle; and the computing station is in a different plane from a transmitter that sent the trigger. 

See claim 23 above





24. The computing station of claim 13, wherein the computing station is configured to determine based on time of day. 

25. A non-transitory computer readable medium containing instruction code, which, when executed by a processor of computing station, allow for communication in an intelligent transport system, the instruction code causing the computing station to: 

	receive a trigger at the computing station; 
	

	determine whether the trigger should cause the computing station to transition a radio operating state; 
	when the trigger should cause the computing station to transition the radio operating state, change the radio operating state to the other of the non-critical radio operating state and the safety-critical radio operating state; and 
	when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state.

	operating the computing station in one of a non-critical radio operating state and a safety-critical radio operating state, the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system;
	receiving a trigger at the computing station, the trigger including a wake-up radio signal comprising on-off-keying (OOK) signals; 
	determining whether the trigger should cause the computing station to transition a radio operating state; 
	when the trigger should cause the computing station to transition the radio operating state, changing the radio operating state to the other of the 
	when the radio operating state is changed to the safety-critical radio operating state, transmitting a signal indicating that the radio operating state is the safety-critical radio operating state. 

    2. The method of claim 1, wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state. 

    3. The method of claim 1, wherein the trigger includes a Bluetooth Low Energy signal received at the computing station. 

    4. The method of claim 1, wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element. 

    5. The method of claim 1, wherein the trigger includes one or more messages of the type of a Cooperative Awareness Message, a Personal Safety Message, or a Basic Safety message. 



    7. The method of claim 6, wherein the second radio is a safety radio for intelligent transportation systems. 

    8. The method of claim 1, wherein the changing to the non-critical radio operating state causes a radio on the computing station to use discontinuous reception. 

    9. The method of claim 1, wherein the determining uses information from local sensors on the computing station in conjunction with the trigger. 

    10. The method of claim 1, wherein the trigger is a message from a cellular base station providing an indication that the computing station is entering or leaving a geofenced area. 

    11. The method of claim 1, wherein the determining ignores the trigger when the computing station is within a vehicle. 

    



    13. The method of claim 1, wherein the determining differs based on time of day. 

    14. A power-limited computing station for communicating in an intelligent transport system, the computing station comprising: a processor; and a communications subsystem, wherein the computing station is configured to: 
	operate in one of a non-critical radio operating state and a safety-critical radio operating state, the safety-critical radio operating state having shorter sleep cycles to provide lower latency than the non-critical radio operating state for communications with one or more components of the intelligent transport system; 
	receive a trigger at the computing station, the trigger including a wake-up radio signal comprising on-off-keying (OOK) signals;
	determine whether the trigger should cause the computing station to transition a radio operating state; 

	when the radio operating state is changed to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state. 

    15. The computing station of claim 14, wherein the non-critical radio operating state consumes less power resources but has a higher response latency than the safety-critical radio operating state. 

    16. The computing station of claim 14, wherein the trigger includes a Bluetooth Low Energy signal received at the computing station. 

    
17. The computing station of claim 14, wherein the trigger is relayed from a vehicle or other computing station in the intelligent transport system using an infrastructure element. 



    19. The computing station of claim 14, wherein the computing station is configured to change to the safety-critical radio operating state by causing a second radio to be activated on the computing station. 

    20. The computing station of claim 19, wherein the second radio is a safety radio for intelligent transportation systems. 

    21. The computing station of claim 14, wherein the computing station is configured to change to the non-critical radio operating state by causing a radio on the computing station to use discontinuous reception. 

    22. The computing station of claim 14, wherein the computing station is configured to determine using information from local sensors on the computing station in conjunction with the trigger. 

    23. The computing station of claim 14, wherein the trigger is a message from a cellular base station 

    24. The computing station of claim 14, wherein the computing station is configured to determine by ignoring the trigger when the computing station is within a vehicle. 

    

25. The computing station of claim 14, wherein the computing station is configured to determine by ignoring the trigger when the computing station is in a different plane from a transmitter that sent the trigger. 

    26. The computing station of claim 14, wherein the computing station is configured to determine based on time of day. 

    27. A non-transitory computer readable medium containing instruction code, which, when executed by a processor of computing station, allow for communication in an intelligent transport system, the instruction code causing the computing station to: 

	receive a trigger at the computing station, the trigger including a wake-up radio signal comprising on-off-keying (OOK) signals;
	determine whether the trigger should cause the computing station to transition a radio operating state;
	when the trigger should cause the computing station to transition the radio operating state, change the radio operating state to the other of the non-critical radio operating state and the safety-critical radio operating state; and 
	when the radio operating state is chanted to the safety-critical radio operating state, transmit a signal indicating that the radio operating state is the safety-critical radio operating state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642